Citation Nr: 1031346	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-19 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of cold 
injury to the feet. 

3.  Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney

INTRODUCTION

The Veteran had active service from July 1950 to June 1955.  He 
was awarded the Combat Infantryman Badge (CIB) and the Purple 
Heart Medal.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from February 2005 and June 2006 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In February 2007, the Veteran presented testimony at a personal 
hearing conducted at the Detroit RO before a Decision Review 
Officer (DRO).  A transcript of this hearing has been associated 
with the Veteran's claims folder.

In June 2009, the Board remanded the Veteran's claims for 
additional evidentiary development.  A supplemental statement of 
the case (SSOC) was issued in April 2010 by the VA Appeals 
Management Center (AMC), which continued the denial of the 
Veteran's cold injury residuals claim and the 30 percent 
disability rating assigned to his PTSD.  The case is once again 
before the Board. 

Please note this appeal has been advanced on the Board's docket 
pursuant to.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).

The Veteran has submitted evidence indicating that he is unable 
to retain employment due to his service-connected PTSD.  See a 
January 2008 medical report from E.M.T., Ph.D.  Such a claim has 
not been developed by the RO.  However, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record. As such, the issue is now properly before the Board.  See 
Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by depression, 
hypervigilance, chronic sleep impairment, panic attacks occurring 
weekly or less often, anxiety, difficulty understanding complex 
commands, impairment of short- and long-term memory, disturbances 
of mood and motivation, difficulty establishing effective work 
and social relationships, and suicidal ideation. 

2.  There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that the Veteran 
has cold injury residuals of the feet that are related to his 
military service. 


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent initial disability rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

2.  Cold injury residuals of the feet were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

Stegall Concerns

In June 2009, the Board remanded this case to the AMC in order to 
obtain the Veteran's VA treatment records, request he identify or 
submit his private treatment records, and schedule him for a VA 
examination.  The Veteran's claims were then to be readjudicated.

The record reveals that the AMC mailed the Veteran a letter in 
August 2009 which requested he identify or submit his private 
treatment records.  No such records were identified or submitted.  
The requested VA examination was conducted in October 2009 and 
the Veteran's VA treatment records have been obtained and 
associated with his claims folder.  The Veteran's claims were 
then readjudicated in the April 2010 SSOC.  Thus, the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance]. 

The Board's June 2009 remand also requested that the AOJ take 
appropriate steps to develop the issue of entitlement to TIDU, to 
include providing the Veteran with notice of VA's duties to 
notify and assist him pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  As discussed in the Remand section below, 
this was not accomplished and the issue is being remanded for 
further development.

The VCAA

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With respect to the Veteran's cold injury residuals claim, VA 
issued VCAA notice letters to the Veteran in November 2004 and 
September 2005.  These letters informed the Veteran of what 
evidence was required to substantiate his service connection 
claim and of his and VA's respective duties for obtaining 
evidence.  A March 2006 letter informed the Veteran as to the law 
pertaining to the assignment of a disability rating and effective 
date as the Court required in Dingess.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claim, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter, 
there has been no prejudice to the Veteran in this regard.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the Veteran's PTSD claim, as the June 2006 rating 
decision granted service connection, the Veteran's claim is now 
substantiated.  His filing of a notice of disagreement as to the 
initial rating assigned in that determination does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  38 
C.F.R. § 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to 
the initial rating assignment here triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only required 
to advise the Veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the disability at issue.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation that the RO 
assigned.  Therefore, the Board finds that the Veteran has been 
informed of what was necessary to achieve a higher initial rating 
for the service-connected disability at issue.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claims, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the VA 
has obtained portions of the Veteran's service treatment records, 
VA outpatient medical records, and private medical records, and 
provided him with multiple VA examinations.  

As indicated above, only portions of the Veteran's service 
treatment records have been associated with the claims file and 
the remaining records are presumed to be lost or unavailable.  
See the January 1975 Response from the National Personnel Records 
Center (noting that available records were forwarded).  There is 
no evidence that a remand to further search for the lost records 
would be fruitful.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile.]  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with VA examinations in May 2006, July 2007 
and October 2009.  The reports of these examinations reflect that 
the examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record, and 
pertinent to the rating criteria.  Supporting rationale was also 
provided for the opinion proffered.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The Board therefore concludes that the examinations are 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He exercised the option of a 
personal hearing and was afforded one with a DRO in February 2007 
as detailed in the Introduction.  He has declined to exercise his 
option of a personal hearing with a Veterans Law Judge. 



Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2009).  With the 
exception of eating disorders, all mental disorders are rated 
under the same criteria in the rating schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  Accordingly, the Board concludes that the 
Veteran is appropriately rated under Diagnostic Code 9411.

Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV for 
rating purposes]. 



Analysis

The Veteran's service-connected PTSD is currently evaluated as 30 
percent disabling.  For reasons explained in greater detail 
below, the Board concludes that a 50 percent initial rating is 
warranted.  

Service connection has been established for PTSD effective from 
January 25, 2006.  The evidence of record does not indicate that 
the Veteran's psychiatric symptomatology has ever included a 
flattened affect.  During the May 2006 VA examination, the 
Veteran's affect was described as broad and appropriate.  His 
affect was described as constricted during the July 2007 VA 
examination. 

While the Veteran was described as having "a history of panic 
attacks" by the July 2007 VA examiner, the frequency of these 
attacks was not described.  Similarly, E.M.T., Ph.D. indicated 
that the Veteran has "waves of panic attacks" but did not 
specify how frequent these attacks occurred. 

The Veteran's speech was described as "fluent and goal 
directed" with a slow, reflective delivery during the May 2006 
VA examination.  His speech was described as spontaneous during 
the July 2007 VA examination.  A review of the evidence of record 
does not indicate that the Veteran's speech has ever been 
described as circumstantial, circumlocutory, or stereotyped.  

The July 2007 VA examiner indicated that the Veteran was having 
difficulty following instructions and completing assignments.  He 
was also described has having difficulty concentrating in January 
2008 by E.M.T., Ph.D.  Based on this evidence, the Board finds 
that the Veteran has difficulty following complex commands. 

During the July 2007 VA examination, the Veteran's remote memory 
and recent memory were described as "mildly impaired."  It was 
noted that he may forget to complete tasks and have problems 
accessing events.  Accordingly, impairment of short and long-term 
memory has been demonstrated. 

The May 2006 and July 2007 VA examinations indicated that the 
Veteran's judgment and abstract thinking were not impaired. 

During the May 2006 VA examination, it was revealed that the 
Veteran has episodic weepiness and an irritable mood.  His mood 
was described as anxious, agitated, and depressed during the July 
2007 VA examination.  He was noted to have "rage spells" in a 
February 207 psychiatric evaluation.  The Board therefore finds 
that disturbances of motivation and mood have been demonstrated.  

The Veteran indicated that he has difficulty making friends 
during the July 2007 VA examination.  It was noted that he had 
one friend.  In January 2008, E.M.T., Ph.D., stated that the 
Veteran has difficulty trusting others and has no close friends.  
It was also noted that he feels alienated and separate from 
others and that he has difficulty maintaining interpersonal 
relationships and is isolative.  The record therefore indicates 
that the Veteran has difficulty establishing effective work and 
social relationships. 

In short, as described above, only four of the nine criteria 
necessary for a 50 percent rating have been met.  However, the 
Board's inquiry is not necessarily strictly limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the 
rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of  the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating].  In this case, the record indicates that 
the Veteran's PTSD symptomatology results in occupational and 
social impairment with reduced reliability and productivity.  The 
June 2007 VA examiner specifically noted that the Veteran's PTSD 
resulted in "reduced reliability and productivity."  In January 
2008, E.M.T., Ph.D. stated that the Veteran had social, personal, 
and occupational impairment due to difficulty concentrating, 
waves of panic attacks, intrusive thoughts, insomnia, anger, 
withdrawn and depression. 

Although the Veteran does not have all of the symptomatology 
consistent with the assignment of a 50 percent rating, the Board 
finds that the impact of the Veteran's PTSD on his social and 
industrial functioning is sufficient to approximate the degree of 
impairment contemplated by a 50 percent rating. See 38 C.F.R. § 
4.7 (2009).  Accordingly, the Board concludes that a 50 percent 
initial rating is warranted throughout the rating period on 
appeal, from January 25, 2006, for his PTSD, based on the 
Veteran's manifested psychiatric symptomatology. 

The Board additionally observes that the Veteran has been 
assigned GAF scores ranging from 43 to 65.  A GAF score of 43 is 
reflective of serious symptoms or impairment in social, 
occupational, or school functioning.  As noted above, the Board 
is assigning a 50 percent disability rating based on the 
Veteran's impaired occupational and social functioning.  

The Board has also considered the Veteran's entitlement to 70 and 
100 percent disability ratings.  The record indicates that the 
Veteran has met one of the criteria for a 70 percent rating.  He 
is described as having occasional suicidal thoughts with no plan 
or intent during the July 2007 VA examination.  While the Veteran 
has been described as irritable with outbursts of anger, there is 
no evidence that the Veteran's anger has resulted in periods of 
violence.  The Board notes that the Veteran was described as 
having compulsive behaviors in a March 2006 private treatment 
record, however the record does not indicate that the Veteran has 
obsessional rituals which interfere with routine activities.  The 
record also does not indicate that the Veteran has illogical 
speech or near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively.  
Nor is there evidence of spatial disorientation, neglect of 
personal appearance and hygiene.  While the Veteran is socially 
isolative, he has been able to maintain relationships with his 
children.  See the July 2007 VA examination.  Moreover, the 
record indicates that he has been married for approximately 
twenty-five years.  Id. 

Additionally, there is no indication of total occupational and 
social impairment as would be required for the 100 percent 
disability rating.  While the Veteran's thought process was 
described as circumstantial and tangential during the July 2007 
VA examination, there is no evidence of gross impairment of 
thought processes. There is also no evidence of gross impairment 
in communication, persistent delusions or hallucinations or 
grossly inappropriate behavior.  Nor is there a persistent danger 
of the Veteran hurting himself or others, a disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In the instant case, the medical evidence shows that throughout 
the appeal period the Veteran has not evidenced psychiatric 
symptomatology warranting a disability rating other than the 50 
percent the Board is assigning.  The May 2006, July 2007 VA 
examination reports as well as the private and VA outpatient 
treatment records indicate that the Veteran's symptomatology has 
been consistent throughout the appeal period.

Accordingly, the 50 percent initial rating which the Board is 
assigning for PTSD is warranted effective from January 25, 2006, 
the effective date of service connection for PTSD.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  However, the Board 
can address the matter of referral of a disability to appropriate 
VA officials for such consideration.

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected PTSD. 
 The medical evidence fails to demonstrate symptomatology of such 
an extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing 
norms" such as frequent hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, 
there is no indication that the Veteran has required frequent 
hospitalizations for PTSD; in fact, it does not appear that the 
Veteran has been hospitalized at all for this disability. 

With respect to employment, the evidence of record indicates that 
the Veteran is currently retired after working for 37 years.  See 
the July 2007 VA examination report.  While E.M.T., Ph.D., 
indicated that the Veteran retired due to "difficulties getting 
along with people at work and continued PTSD symptoms," there is 
no indication that the Veteran's PTSD interferes with employment 
over and above the loss of function contemplated in the now 
assigned 50 percent disability rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are impaired].  

The Board notes that the fact that the Veteran is currently 
unemployed is not determinative. The ultimate question is whether 
the Veteran, because of his service-connected disability, is 
incapable of performing the physical and mental acts required by 
employment.  See Van Hoose supra.  In this case there is no 
medical evidence that the Veteran's PTSD has, or would have, 
caused marked interference with employment.  See Van Hoose, 
supra. In addition, there is no evidence in the medical records 
of an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a 50 percent initial rating is warranted for the 
Veteran's service-connected PTSD, effective as of the date of 
service connection.  The appeal is granted to that extent.



2.  Entitlement to service connection for residuals of 
cold injury to the feet. 

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service. See 38 C.F.R. 
§ 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Analysis

With respect to the first Hickson element, a current disability, 
the Veteran has been diagnosed with bilateral hallux valgus as 
well as degenerative and hypertrophic changes in both feet.  See 
the October 2009 VA examination.  Hickson element (1) has 
therefore been met. 

With respect to the second Hickson element, the Veteran contends 
that he served in the Chosin Reservoir area in Korea in 1950.  
See the February 2007 hearing transcript, pages 3, 8.  The 
available service treatment records indicate that the Veteran was 
hospitalized in Korea.  Additionally, in light of the Veteran's 
contentions that he was exposed to cold weather in conjunction 
with combat action (as evidenced by receipt of the CIB and Purple 
Heart Medal) while serving in Korea, the Board finds that the 
Veteran's lay statements and testimony indicate in-service 
incurrence of cold weather injury.  See 38 U.S.C.A. § 1154(b) 
(West 2002) (noting that for combat veterans, VA accepts 
satisfactory lay evidence of service incurrence if consistent 
with service circumstances and conditions).  The Veteran 
testified that it was very cold in Korea and his feet became 
numb.  See the February 2007 hearing, page 4.  Indeed, the Board 
notes that the Veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing cold weather in 
service and having numbness in his feet.  See, e.g., Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  

With respect to the third Hickson element, medical nexus, 
pursuant to the Board's remand the Veteran was physically 
examined in October 2009.  After examining the Veteran and 
reviewing his claims folder, the VA examiner stated: 

Though the Veteran was exposed to the cold while in 
Korea, there is no evidence of frostbite or cold 
weather injury.  On exam there was no decrease in the 
fat pads of his digits.  On X-ray there is no 
osteopenia.  There [are] some degenerative changes but 
this also can be from the normal aging process and did 
not start bothering the Veteran until 10-15 years ago.  
It would not be unusual to see some degenerative 
changes in the joints of a person in his 60's.

There are no other competent medical nexus opinions of record.  
To the extent that the Veteran contends that a medical 
relationship exists between his bilateral foot disabilities and 
his military service, any such statements offered in support of 
the Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Indeed, while 
the Veteran is competent to testify as to the existence of cold 
exposure and foot pain, he is not competent to provide medical 
opinions on complex medical issues such as whether his cold 
exposure nearly half a century ago is related to his current 
bilateral foot problems.  

The Veteran may be contending that he has had residuals of a cold 
injury to both feet since separating from service.  During the 
February 2007 DRO hearing, the Veteran testified that his feet 
have bothered him for his entire life.  See the hearing 
transcript, page 4.  However, during the October 2009 VA 
examination, the Veteran indicated that he had a little pain in 
his feet while in the military and that he began having pain off 
and on during the last 15-16 years.  He told the VA examiner that 
the pain got worse as he got older.  In this case the Board 
places more weight on the Veteran's statements to the VA examiner 
describing his pain developing in the past 15-16 years than on 
his statements made during the 2007 hearing which describe the 
existence of foot pain since separation from service.  This is 
congruent with the medical records which do not show treatment 
for foot problems until he was referred to a podiatrist in 
February 2006.  See a February 2006 treatment record from 
Northwest Clinic. 

In short, there is no mention of a bilateral foot disability by 
the Veteran until he filed his claim of entitlement to VA 
benefits in November 2004, nearly half a century after he left 
military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of absence 
of complaint with respect to the condition he now raised]; see 
also Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there must 
be medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology]. Such evidence is lacking in this case.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis alone.

In conclusion, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for cold 
injury residuals of the feet.  The benefit sought on appeal is 
accordingly denied.


ORDER

A 50 percent initial rating for PTSD is granted, subject to the 
applicable law and regulations governing the payment of monetary 
benefits.

Entitlement to service connection for residuals of cold injury to 
the feet is denied.


REMAND

3.  Entitlement to a total disability compensation rating 
based on TDIU.

In the June 2009 remand, the Board noted that the evidence of 
record has raised a claim for TDIU, and such has not been 
addressed by the RO.  The Board also noted that the issue had not 
been developed for appellate purposes.  In Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  As such, the issue is now properly before the Board.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996).

The June 2009 remand requested that the AOJ take appropriate 
steps to develop the issue of entitlement to TDIU due to the 
Veteran' service-connected disabilities.  This has not been 
accomplished. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held 
that compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Because the AMC failed to comply with the 
Board's remand instructions, the case must be remanded so that 
this may be accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that 
notification is provided regarding 
requirements and development procedures 
necessary to substantiate a claim for TDIU. 

2.  Thereafter, schedule the Veteran for a 
general medical examination to determine 
whether all service-connected disabilities, 
considered in combination, render the Veteran 
unemployable. The examiner is requested to 
furnish an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that the Veteran's service-connected 
disabilities render him unemployable.

3.  After undertaking any additional 
development deemed to be necessary, 
adjudicate the Veteran's claim of entitlement 
to TDIU. If the benefit sought on appeal 
remains denied, the Veteran should be 
provided a SSOC and given an appropriate 
opportunity to respond. Thereafter, the case 
should be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


